          Case 1:20-cv-06517-MKV Document 6 Filed 02/08/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 
 JENISA ANGELES, on behalf of herself and all others
 similarly situated,

                            Plaintiff,
                                                                     1:20-cv-06517-MKV
                         -against-                                ORDER OF DISMISSAL
 BOBSWEEP USA,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on August 17, 2020. [ECF No. 1.] On January 6.

2021, the Court issued an Order directing Plaintiff to serve the summons and Complaint on

Defendant on or before February 5, 2021. [ECF No. 5.] The Court warned that if service had not

been made by that date, and if Plaintiff failed to show cause why service has not been made, the

Complaint will be dismissed for failure to prosecute. [ECF No. 5.] To date, Plaintiff has not filed

proof of service or otherwise taken any action to prosecute the case.

       Accordingly, IT IS HEREBY ORDERED that the above-captioned action is discontinued

for failure to prosecute without costs to any party and without prejudice to restoring the action to

this Court’s calendar if the application to restore the action is made by March 10, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See LeSane

v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370

U.S. 626, 630 (1962)).


SO ORDERED.

Dated: February 8, 2021
       New York, NY                                          ______________________________
                                                             __ ______
                                                                    ______
                                                                    ____
                                                                       _________
                                                                               _________
                                                                                      _______
                                                                                           _ __
                                                                                              _ ___
                                                                                                _____
                                                             MARY  YKKAY
                                                                       AY V VYSKOCIL
                                                                              YS
                                                                              YS
                                                                              YSKOCI   CIIL
                                                              United
                                                                   d States
                                                                     States District
                                                                             D strict Judge
                                                                             Di
